UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2382



ABRAHAM WEARING,

                                              Plaintiff - Appellant,

          versus


GATE CONCRETE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-02-687-5-BO)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abraham Wearing, Appellant Pro Se.      Elizabeth Kline Dorminey,
WIMBERLY, LAWSON, STECKEL, NELSON & SCHNEIDER, Atlanta, Georgia,
Melegia Lee Daniels, Jr., WIMBERLY, LAWSON, DANIELS & BRANDON LLC,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Abraham   Wearing   appeals    the   district   court’s   order

granting summary judgment for Gate Concrete and dismissing his

employment discrimination action.    We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     See Wearing v. Gate Concrete, No.

CA-02-687-5-BO (E.D.N.C. Sept. 30, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -